Exhibit 10.29

WAIVER, CONSENT AND OPTION TERMINATION AGREEMENT

This Waiver, Consent and Option Termination Agreement (the “Agreement”) is made
and entered into as of the 11th day of December, 2012 (the “Effective Date”), by
and between INCLINE THERAPEUTICS, INC., a Delaware corporation (the “Company”),
and CADENCE PHARMACEUTICALS, INC., a Delaware corporation (“Cadence”).

BACKGROUND

A. The Company and Cadence have entered into that certain Option Agreement,
effective as of June 21, 2010, as amended through the date hereof (the “Option
Agreement”), pursuant to which the Company has granted Cadence, in consideration
for certain payments, an exclusive, irrevocable Option (as defined therein) to
acquire the Company, subject to the terms of the Option Agreement and the
Delaware General Corporation Law.

B. The Company is entering into a Third Party Acquisition Agreement (as defined
below) with the Medicines Company, a Delaware corporation (“The Medicines
Company”) simultaneously with the execution of this Agreement and the closing of
the transactions contemplated thereby are contingent upon the termination of the
Option Agreement.

C. The Company desires to buy-out Cadence’s interest in, and terminate Cadence’s
rights with respect to, the Option and the Option Agreement and Cadence agrees
to such buy-out and termination, on the terms and subject to the conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as set forth herein.

ARTICLE 1

CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined below shall have the meaning
ascribed to them in the Option Agreement. In addition, the following terms used
herein shall have the following meanings:

“Buy-Out Price” means Thirteen Million One Hundred Twenty Five Thousand Dollars
($13,125,000).

“Closing” means the consummation of a transaction pursuant to the Third Party
Acquisition Agreement.

“Parties” means Cadence and the Company, and “Party” means Cadence or the
Company.

“Third Party Acquisition Agreement” means a definitive agreement contemplating
the consummation of a transaction (whether or not a Permitted Transaction) that,
if consummated, would result



--------------------------------------------------------------------------------

in The Medicines Company owning, directly or indirectly (including through
beneficial ownership as described in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended): (a) 50% or more of the outstanding securities
of any class of voting securities or voting power over voting securities, taken
together as a single class (or instruments convertible into or exercisable or
exchangeable for 50% or more of such voting securities, taken together as a
single class) of the Company or of the surviving entity in a merger to which the
Company is party or the resulting direct or indirect parent of the Company or
such surviving entity; or (b) 50% or more of the assets of the Company.

“Waiver Period” means the period from the Effective Date through the earliest to
occur of (1) the date that is ninety-one (91) calendar days after the Effective
Date, (b) the date on which the Third Party Acquisition Agreement is terminated
by the parties thereto in accordance with its terms prior to the Closing and
(c) immediately after the Closing.

ARTICLE 2

WAIVER AND TERMINATION OF OPTION AGREEMENT

2.1 Waiver of Option; Consent to Acquisition by The Medicines Company. Subject
to Section 2.5, Cadence hereby expressly and irrevocably (a) waives and
relinquishes its right to exercise the Option during the Waiver Period and
(b) consents to the negotiation of and entry into a Third Party Acquisition
Agreement by the Company and The Medicines Company and the consummation of the
transactions contemplated thereby, including without limitation the acquisition
of the Company by The Medicines Company.

2.2 Termination of Option Agreement. Cadence and the Company agree that as a
result of this Agreement, the Option Agreement shall be terminated pursuant to
Section 4.1(a) of the Option Agreement simultaneously with the Closing, such
that the Option Agreement shall be of no further force or effect without any
further action of any party and neither Cadence nor the Company will have any
further rights or obligations thereunder (except as expressly provided for
herein), without any liability or obligation on the part of either of the
Company or Cadence other than the payment of the Buy-Out Price. Notwithstanding
the previous sentence and Section 4.2 of the Option Agreement, the following
provisions of the Option Agreement shall survive the termination of the Option
Agreement and shall remain in effect: Article 1 (to the extent necessary to
interpret other surviving provisions), Sections 3.2, 3.3, 3.5, and 3.7,
Section 4.2, Articles 6 and Sections 7.6, 7.14 and 7.15. In addition, this
Section 2.2 shall survive the termination of the Option Agreement and this
Agreement.

2.3 Payment of Buy-Out Price. In consideration for the waiver and consent
provided for in Section 2.1 and the termination of the Option Agreement pursuant
to Section 2.2 of this Agreement and Section 4.1(a) of the Option Agreement,
subject to the occurrence of the Closing, the Company shall pay to Cadence the
Buy-Out Price. The payment of the Buy-Out Price shall be made to Cadence in
Federal or other funds immediately available in San Diego, California, at the
time of the Closing pursuant to wire instructions communicated in writing by
Cadence to the Company at least three (3) days in advance of the Closing. The
Company agrees that the Closing shall be contingent upon the payment of the
Buy-Out Price in accordance with such wire instructions. Any failure of the
Company to pay the Buy-Out Price at the Closing to the bank account designated
by Cadence in such wire instructions shall be a material breach of this
Agreement.

2.4 Effect on Existing Option Agreement. For clarity, except with respect to the
waiver and relinquishment by Cadence of its right to exercise the Option during
the Waiver Period under Section 2.1 of this Agreement and the consent of Cadence
to the entry into a Third Party Acquisition Agreement by the

 

2.



--------------------------------------------------------------------------------

Company and The Medicines Company and the consummation of the transactions
contemplated thereby (including, without limitation, the acquisition of the
Company by the Medicines Company, the Option Agreement shall remain in full
force and effect until the Closing, including the rights of the Parties to
terminate the Option Agreement upon any Option Termination Event set forth in
Section 4.1 of the Option Agreement, it being understood and agreed, however,
that any such termination other than in connection with the Closing would not
trigger any obligation on the part of the Company to pay to Cadence the Buy-Out
Price.

2.5 Effect of Failure to Close the Third Party Acquisition Agreement.
Notwithstanding anything to the contrary contained herein, the waiver, consent
and termination provisions of this Article 2 shall become null and void and of
no further force or effect in the event that (a) the Closing does not occur
during the Waiver Period or (b) the Third Party Acquisition Agreement is
terminated by the parties thereto in accordance with its terms prior to the
Closing. The Company shall provide Cadence with prompt written notice, but in
any event within two calendar days, of the occurrence of either (a) or (b).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each of Cadence and the Company hereby represents and warrants to the other
Party as follows, as of the Effective Date:

3.1 Organization, Good Standing and Qualification. Such Party is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Such Party has all requisite corporate power and authority to
execute and deliver this Agreement, to carry out the provisions of this
Agreement, and to perform its obligations under, and carry out the provisions
of, this Agreement. Such Party is duly qualified to transact business and is in
good standing in each jurisdiction where such qualification is required.

3.2 Authorization; Binding Obligations; Approvals.

(a) All corporate actions on the part of such Party and its officers, directors
and stockholders necessary for the authorization of this Agreement and the
performance of all obligations of such Party hereunder have been taken. This
Agreement is the valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to the rights of creditors generally, or (ii) the rules governing
the availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in law or equity.

(b) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of such Party is required in connection
with the execution and delivery of this Agreement by such Party.

3.3 Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the performance by such Party of this Agreement in
accordance with its terms will not (a) violate the Certificate of Incorporation
or bylaws of such Party, (b) breach or result in a violation of any law
applicable to such Party, (c) constitute a material breach of the terms,
conditions, provisions of, or constitute a default under, any judgment, order,
or decree of any court or arbitrator to which such Party is a party or any
material contract of such Party or (d) result in the creation or imposition of
any lien, encumbrance or security interest on any of the assets or properties of
such Party.

 

3.



--------------------------------------------------------------------------------

ARTICLE 4

DISPUTE RESOLUTION

4.1 Resolution of Disputes. The Parties agree that any disputes under this
Agreement shall be governed by the dispute resolution provisions of Sections 6.1
to 6.3 of the Option Agreement.

4.2 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

4.3 Injunctive Relief. Nothing in this Article 4 or Section 5.6 will preclude
either Party from seeking equitable relief or interim or provisional relief from
a court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration or litigation if necessary to protect
the interests of such Party or to preserve the status quo pending the applicable
proceeding

4.4 Jurisdiction. For the purposes of this Article 4, the Parties agree to
accept the jurisdiction of any U.S. District Court located in California for the
purposes of enforcing any awards entered into pursuant to this Agreement or for
the litigation of any claim or in seeking any injunction under this Article 4
and for enforcing the agreements reflected in this Article 4.

ARTICLE 5

GENERAL PROVISIONS

5.1 Notices. Any notice or other communication required or permitted to be
delivered to either Party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
courier or express delivery service or by facsimile) to the address or facsimile
telephone number set forth beneath the name of such Party below (or to such
other address or facsimile telephone number as such Party shall have specified
in a written notice given to the other Party).

if to Cadence:

12481 High Bluff Drive, Suite 200

San Diego, CA 92130

Attn: General Counsel

Facsimile:

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attn: Faye H. Russell, Esq.

         Cheston J. Larson, Esq.

Facsimile:

 

4.



--------------------------------------------------------------------------------

if to the Company:

900 Saginaw Drive

Suite 200

Redwood City, CA 94063

Attn: Alan Levy, CEO

Facsimile:

with a copy to (which shall not constitute notice):

Cooley LLP

3000 El Camino Real

Five Palo Alto Square

Palo Alto, CA 94306

Attn: Barbara A. Kosacz

Facsimile:

5.2 Severability. If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making such determination shall
have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

5.3 Entire Agreement. Except as expressly set forth herein, including with
respect to the waiver of the exercise of the Option by Cadence, the consent by
Cadence to the negotiation of and entry into a Third Party Acquisition Agreement
by the Company and the Medicines Company and the termination of the Option and
the Option Agreement, nothing in this Agreement is intended to amend or modify
the Option Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter herein.

5.4 Successors and Assigns; Assignment. This Agreement shall be binding upon the
Company and its permitted successors and permitted assigns (if any) and Cadence
and its successors and permitted assigns (if any). This Agreement shall inure to
the benefit of the Company, Cadence and the respective successors and assigns
(if any) of the foregoing. This Agreement shall not be assigned by either Party,
whether by operation of law or otherwise; in whole or in part, without obtaining
the prior written consent or approval of the other Party. This Agreement may be
assigned by Cadence whether by operation of law or otherwise; in whole or in
part, to any successor to all or substantially all of the business of Cadence,
whether by merger, acquisition of assets or otherwise without the consent of the
Company; provided that the Option Agreement is also so assigned.

5.5 Parties in Interest. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, except with
respect to the consent provided by Cadence in Section 2.1, which is for the
benefit of and shall be enforceable by The Medicines Company.

 

5.



--------------------------------------------------------------------------------

5.6 Enforcement of Agreement. The Parties hereto agree that irreparable damage
would occur to the Parties if any of the provisions of this Agreement, including
the provisions of Article 4, were not performed in accordance with its specific
terms or were otherwise breached. It is accordingly agreed that the Parties
would not have an adequate remedy at law and therefore will be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which the Parties are entitled hereunder, at law or in equity.

5.7 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

5.8 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
Parties in separate counterparts, each of which when executed and delivered
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

5.9 Waiver. No failure on the part of either Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of either
Party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. Neither Party shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

5.10 Further Assurances. Each Party hereto shall execute and cause to be
delivered to the other Party hereto such instruments and other documents, and
shall take such other actions, as such other Party may reasonably request for
the purpose of carrying out this Agreement.

5.11 Construction. For purposes of this Agreement, whenever the context requires
the singular number shall include the plural, and vice versa; the masculine
gender shall include the feminine and neuter genders; the feminine gender shall
include the masculine and neuter genders; and the neuter gender shall include
the masculine and feminine genders.

(a) The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.

(b) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(c) Except as otherwise indicated, (i) all references in this Agreement to
“Articles” and “Sections” are intended to refer to Articles or Sections of this
Agreement, and (ii) all references in this Agreement to dollar amounts are
intended to refer to U.S. dollars.

5.12 Amendment and Waiver. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of Cadence and the Company.

 

6.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Waiver and Option Termination
Agreement to be executed and delivered as of the 11th day of December, 2012.

 

CADENCE PHARMACEUTICALS, INC. Signature:  

/s/ Theodore R. Schroeder

Name:   Theodore R. Schroeder Title:   President and Chief Executive Officer
INCLINE THERAPEUTICS, INC. Signature:  

/s/ David Socks

Name:   David Socks Title:   President and Chief Operating Officer